Citation Nr: 1014156	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-13 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence exists for service 
connection of bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1971.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 1980 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  The October 1980 rating decision is the last final denial 
on any basis.

3.  The evidence added to the record since October 1980, when 
viewed by itself or in the context of the entire record does 
not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence received subsequent to the October 1980 
rating decision is not new and material and the requirements 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the Veteran's claim to reopen his claim for service 
connection of bilateral hearing loss, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters provided to the Veteran in 
March 2007 and December 2007 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  He was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the initial denial.  Therefore, the Board 
finds that adequate notice has been provided. 

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the Veteran submitted statements in support of 
his claim to reopen.   He was also provided a VA audiological 
examination in January 2008.  Although the Veteran disagreed 
the examiner's note that there were inconsistencies between 
the pure tone thresholds and the word recognition scores, 
another examination is not warranted given the lack of new 
and material evidence submitted to reopen the Veteran's 
claim.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

The Board finds that all necessary development has been 
accomplished regarding his claim to reopen, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim to 
reopen.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

New and Material

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss, which he maintains resulted from 
active service.  Historically, he filed a claim for bilateral 
hearing loss in June 1980.  In October 1980, the RO denied 
the claim on the basis that the evidence did not show a nexus 
between an in-service acoustic trauma and current hearing 
loss.  Additionally, the RO noted that the in-service 
treatment records repeatedly showed audiological examinations 
wherein medical professionals noted the tests were 
unreliable, due to non-cooperation, as well as an audiogram 
at separation which indicated hearing loss within normal 
limits.  He did not appeal the rating decision and it became 
final.  The October 1980 decision is the last final denial on 
any basis.  

In February 2007, he filed the present claim to reopen his 
claim for service connection of bilateral hearing loss, which 
was denied in May 2007.  The pertinent evidence added to the 
record since the October 1980 rating decision consists of the 
Veteran's written statements and a January 2008 VA 
examination.  

The January 2008 VA examination included current audiological 
results, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
90
95
95
195
105
LEFT
95
100
105
105+
105+

The examiner noted in the diagnosis that the threshold 
responses given by the Veteran were not reliable, noting 
gross inconsistency of the test responses and poor inter-test 
consistency.  It was then opined that

Regardless of today's test responses, 
because service medical records show 
hearing within normal limits bilaterally 
at the time of military separation, it is 
my opinion that any amount of hearing 
loss found would not be the result of 
acoustic trauma incurred during military 
service.  Noise-induced hearing loss 
occurs at the time of the exposure, not 
after the noise has ceased.

Because the information listed above had not previously been 
submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a), however, it is not material.  
This is so because it does not relate the Veteran's current 
hearing loss to service.  In fact, the VA examination 
specifically found that any hearing loss was not 
etiologically related to service.  Such adverse evidence 
cannot be used to reopen a claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992).

Accordingly, as the evidence is not new and material, the 
claim is not reopened.  


ORDER

Claim to reopen the claim for service connection of bilateral 
hearing loss is denied.  


REMAND

Regarding the Veteran's claim for service connection for 
tinnitus, a remand is required.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Service treatment records indicate that the Veteran reported 
ear pain in June 1971 to which the Army physician noted 
"tinnitus and otalgia."   Additionally, the Veteran was 
exposed to acoustic trauma in service, in December 1970.  

Given the competent evidence of acoustic trauma and at least 
one incident of tinnitus in service and his current 
complaints of a tinnitus disorder, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether his current disorder is 
causally related to active service.  

The Board notes that the Veteran underwent a VA audiological 
examination in January 2008 and received a negative nexus 
opinion.  That examination was inadequate for the following 
reasons.  First, the examiner based her opinion on incorrect 
facts, namely that the Veteran's service treatment records 
were silent as to complaints of tinnitus.  Next, the examiner 
failed to consider the long-term neurological effect of an 
acoustic trauma in service.  She only considered whether the 
Veteran had experienced an immediate tinnitus disorder in 
service and incorrectly found that he had not, as the basis 
for her negative nexus opinion.  Therefore, a subsequent VA 
examination and opinion is warranted.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran to 
be afforded an examination to determine 
the nature, extent, and etiology of any 
tinnitus disorder that he may have.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination, and such review must be 
noted in the examination report.  Any 
testing deemed necessary should be 
performed.  

Specifically, the examiner is requested 
to express an opinion as to the 
following:

For any tinnitus disorder found on 
examination, does the record establish 
that it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disability had its onset during 
the Veteran's active service or is in any 
way related to his active service, to 
include the one in-service notation of 
tinnitus and otalgia?

A complete rationale for all opinions 
should be provided.  

2.  Review the Veteran's claims file and 
ensure that the foregoing development 
action has been conducted and completed 
in full, and that no other notification 
or development action is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

3.  Readjudicate the issue on appeal, to 
include any additional evidence obtained 
as a result of this Remand that may not 
have been previously considered.  If the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


